Judgment modified by reducing the amount of defendant’s damages to $1,023.75 and as so modified affirmed, without costs of this appeal to either party, upon the ground that the evidence of usable value, based upon the gross rental (if that be the basis used by the referee) is erroneous; that under the evidence in this case the only method by which damages for detention can with any degree of certainty be measured, is to allow $787.50 (being thirty-five per cent of $2,250) for depreciation of the new Stewart truck bought by defendant in 1920, plus $236.25 interest on the purchase' price thereof for one year and nine months, making $1,023.75 in full compensation for the loss of use of the old truck. The third finding of fact is amended accordingly. The omission of a direction for judgment in the referee’s report is also supplied. All concur.